—Judgment, Supreme *268Court, New York County (Charles Tejada, J.), rendered February 19, 1997, convicting defendant, after a jury trial, of arson in the third degree and insurance fraud in the third degree, and sentencing him to concurrent terms of 1 to 3 years and 1 day, respectively, unanimously affirmed. The matter is remitted to Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
There was legally sufficient evidence of guilt and the verdict was not against the weight of the evidence. There was overwhelming circumstantial evidence of defendant’s identity as the arsonist, including his financial motive, his sole opportunity to set the fire, and his suspicious conduct observed only minutes before the fire was set.
The court properly exercised its discretion in limiting defendant’s cross-examination of a witness and in precluding the testimony of a proposed defense witness, since defendant failed to establish the relevance and materiality of the proposed testimony, most of which was hearsay in any event. Moreover, defendant was afforded ample latitude within which to set forth his theory that others had the opportunity and motive to set the fire. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Rubin, JJ.